

116 HR 4247 IH: Financial Watchdog Support Act
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4247IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Mr. Harder of California introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to eliminate the double-sided confirmation requirement for swap
			 data repositories.
	
 1.Short titleThis Act may be cited as the Financial Watchdog Support Act. 2.Elimination of the double-sided confirmation requirement for swap data repositories (a)In generalSection 21(c) of the Commodity Exchange Act (7 U.S.C. 24a(c)) is amended by striking paragraph (2) and redesignating paragraphs (3) through (8) as paragraphs (2) through (7), respectively.
 (b)Conforming amendmentSection 21(d) of such Act (7 U.S.C. 24a(d)) is amended by striking (c)(7) and inserting (c)(6). 